DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bollinger (Reg. No. 65,711) on 24 May 2021.

The application has been amended as follows: 
In the claims:

13. 	A non-transitory processor-readable recording medium having a data acquisition program recorded thereon which when executed by a processor causes the processor to execute a method, wherein 
the processor is accessible to correspondence information that defines correspondence between an attribute keyword indicating an attribute and a non-attribute keyword that does not indicate the attribute, and 
the data acquisition program causing the processor to execute the method comprising:
a specifying process of specifying the attribute keyword corresponding to the non-attribute keyword by referring to the correspondence information when the search keyword is the non-attribute keyword with respect to each of a plurality of search keywords;
an assigning process of assigning the search keyword to a character string in a retrieval target document corresponding to the search keyword as an annotation and assigning the attribute keyword to a character string in the retrieval target document corresponding to the attribute keyword specified by the specifying process as the annotation;
an extraction process of extracting a specific table assigned with the annotation by the assigning process from one or more tables present in the retrieval target document;
a first selection process of selecting at least one of a specific row and a specific column relevant to each of the plurality of search keywords from rows and columns that constitute the specific table extracted by the extraction process on the basis of the annotation; and


Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Milward et al. (US 2017/0329749 A1) discloses extracting tables within unstructured documents, identifying context of cells in the identified tables, annotating the identified cells to associate the cells with one or more header cells, and indexing the document utilizing the generated association to enable searching specific rows and columns of the table in the document (Fig. 1B; [0025]; [0032]-[0034]; [0039]; [0041]-[0042]).
Pyreddy et al. (US 5,950,196) discloses extracting tables from documents, tagging (i.e. annotating) entries, and indexing the extracted tables and tags to enable querying of the tables (Fig. 1; Col. 3, Lines 11-32; Col. 8, Lines 44-67; Col. 8, lines 1-38).
JP-6480380-B2 discloses identifying and extracting tables in HTML documents. The tables are indexed, including correlating cell content and header information, to enable keyword searching of cells in the table ([0007]; [0008]). 
Zoryn et al. (US 2016/0012091 A1) discloses annotating tables of documents with additional content to improve indexing for better searching. Content from the document outside of the table itself can be used to annotate the table. The annotated tables are indexed for searching (Abstract; [0039]; [0040]; [0044]).
(Abstract, Fig. 8). 
Hidetomo (JP 2007310503 A) discloses identifying non-textual information from documents, including tables, including a process of analyzing the mutual relationship between the non-text information area and its constituent elements, that is, the individual non-text information in the non-text information area is executed. Based on the analysis result, a process of extracting and registering non-text information and search metadata for searching the constituent elements is executed.

Although the prior art discloses extracting tables, annotating the tables with attributes and keywords, and enabling searching for specific rows and columns, the prior art does not disclose or render obvious, when claim 1 is taken as a whole, the features and performing the steps of “the processor is accessible to correspondence information that defines correspondence between an attribute keyword indicating an attribute and a non-attribute keyword that does not indicate the attribute, and the processor is configured to execute:
a specifying process of specifying the attribute keyword corresponding to the non-attribute keyword by referring to the correspondence information when the search keyword is the non-attribute keyword with respect to each of a plurality of search keywords;
an assigning process of assigning the search keyword to a character string in a retrieval target document corresponding to the search keyword as an annotation and assigning the 
an extraction process of extracting a specific table assigned with the annotation by the assigning process from one or more tables present in the retrieval target document;
a first selection process of selecting at least one of a specific row and a specific column relevant to each of the plurality of search keywords from rows and columns that constitute the specific table extracted by the extraction process on the basis of the annotation; and
an acquisition process of acquiring a cell in the specific table specified by a first selection result selected by the first selection process”
as recited in independent claim 1, and similarly in independent claims 12 and 13.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-11 being definite, enabled by the specification, and further limiting to the independent claim 1, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duta (US 2019/0340240 A1) discloses automatically extracting tables form documents and generating relationships on the tables to be used for answering queries.
Siddiq et al. (US 2019/0102620 A1) discloses extracting a table from an electronic document and analyzing the records to determine column types based on the values of the cells (Abstract; Fig. 7).
Buisson et al. (US 2019/0171704 A1) discloses extracting tables from documents by analyzing potential groupings of data to detect headers and corresponding data (Abstract, Fig. 8). 
Wei et al. (Table extraction for answer retrieval, 2006, Information Retrieval, Issue 9, Pp. 589-611. Springer Nature B.V. (Nov 2006), http://dx.doi.org/10.1007/s10791-006-9005-5) discloses finding and extracting tables in documents, and indexing the content to enable searching. Extracted data is tagged to identify components of the table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167